     Case 1:16-cv-01741-NONE-HBK Document 222 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5
                                        UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8
       TONY ASBERRY,                                    Case No. 1:16-cv-01741-NONE-HBK
 9
                           Plaintiff,                   ORDER DIRECTING CLERK TO PROVIDE
10                                                      NOTICE TO APPROPRIATE
               v.                                       INSTITUTIONAL OFFICIAL
11

12
       C. RELEVANTE, et al.,
13
                           Defendants.
14

15

16

17            Plaintiff Tony Asberry is proceeding pro se in this civil rights action. Plaintiff is presently

18    incarcerated at Kern Valley State Prison. (See docket). At the settlement conference held today

19    before the undersigned, Plaintiff stated his “life is in danger.” He claims he is the only black

20    inmate housed in his unit and that other inmates in his unit are gang members and have threatened
21    him. Plaintiff stated he fears for his life.

22            The Court regularly receives notice from inmates alleging danger of death or imminent

23    serious physical harm. In an abundance of caution, the Court will expediate notice of Plaintiff’s

24    allegations to the appropriate state or federal officials for whatever action those officials deem

25    appropriate.

26            Accordingly, it is ORDERED:
27            1. The Clerk shall forward a copy of this Order to the appropriate officials at Kern Valley

28    State Prison for handling as official(s) deem appropriate.



                                                        1
     Case 1:16-cv-01741-NONE-HBK Document 222 Filed 07/27/21 Page 2 of 2


 1             2. The Clerk shall indicate on the docket the name of the official(s) to whom notice was

 2    provided and upon receipt the official(s) shall confirm receipt thereof.

 3             3. This Order provides notice only to correctional officials of Plaintiff’s allegations and

 4    should not be construed as a ruling on the merits of Plaintiff’s allegations or the merits of the

 5    underlying claims.

 6

 7
      Dated:      July 26, 2021
 8                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28



                                                         2
